Citation Nr: 0738492	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 until 
February 1971.  He served in the Republic of Vietnam from 
July 1969 until July 1970 and was awarded a Bronze Star Medal 
with a "V" device. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The claims folder was subsequently 
transferred to the Wichita, Kansas, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist 
includes the requirement that VA afford the claimant a 
clinical examination where appropriate.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claim.

The record indicates that the veteran was last afforded a VA 
examination of his PTSD in June 2004.  The Board notes that 
this examination is more than three years old.  More 
importantly, the veteran's representative has asserted that 
the veteran's condition has worsened.  See November 2007 
Informal Hearing Presentation, p. 2.  In addition, both the 
veteran's statement and progress reports of the Topeka VAMC 
indicate an increase in the veteran's symptoms.  See March 
2005 VA Form 9; see also VA Treatment Reports, Topeka, 
Kansas.  Based on the foregoing, the Board finds that a 
contemporaneous VA examination is necessary to evaluate the 
current level of severity of the veteran's service-connected 
PTSD.  38 U.S.C.A. § 5103A(d).  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (stating that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any more contemporaneous 
VA clinical records are obtained and 
associated with the claims file, in 
particular all of the veteran's records of 
treatment at the VAMC Topeka, including 
outpatient records, progress notes, 
consultation reports, and any hospital 
summaries, dated after February 2005.

2.  After associating any evidence 
received in response to the above request 
to the claims folder, schedule the veteran 
for a VA examination to determine the 
current nature and extent of his service-
connected PTSD.  All necessary tests and 
studies should be conducted.  All 
pertinent symptoms should be described in 
full.  The claims folder should be 
reviewed in conjunction with such 
evaluation, and the examination report 
should clearly indicate that such review 
was performed.  All opinions expressed 
should be accompanied by complete 
rationales. 

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



